Citation Nr: 1433009	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-39 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to an initial compensable evaluation for eczematous dermatitis.

3. Entitlement to service connection for a gastrointestinal disorder, other than irritable bowel syndrome, previously claimed as gastroesophageal reflux disease (GERD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to June 1983; from January to July 1991 and from November 2004 to February 2006 in Iraq, Southwest Asia. The Veteran also served in the Army Reserve and the National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO). The RO granted service connection for (bilateral) hearing loss and eczematous dermatitis each rated as noncompensably disabling, effective from February 28, 2007. 

In April 2010 a hearing was held at the RO before a decision review officer (DRO). During the hearing, the DRO identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims. Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). A transcript of the hearing has been associated with the claims folder.

In a December 2011 rating decision, the RO granted service connection for irritable bowel syndrome, evaluated as 10 percent disabling, effective from February 28, 2007. A rating decision in May 2013 granted service connection for degenerative joint disease and disc disease herniation thoracolumbar spine, evaluated as 40 percent disabling; radiculopathy right and left lower extremity (due to Lyme's disease as a residual of an insect bite), each separately evaluated as 20 percent disabling; right and left upper extremity neuritis, each separately evaluated as 20 percent disabling; all effective from February 28, 2007.

The issue of entitlement to service connection for a gastrointestinal disorder, other than irritable bowel syndrome, previously claimed as GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Audiological evaluations reflect that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than Level II hearing impairment in the right ear and no worse than Level IV in the left ear.

2. The Veteran's service-connected dermatitis eczema is manifested by no more than 3 percent entire body coverage of active lesions and 0 percent exposed body area coverage, with corticosteroid topical therapy that occurs with a cumulative frequency of more than six months in a twelve month period, and no disfigurement of the head face or neck.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for service-connected bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

2. The criteria for an initial compensable rating for dermatitis eczema have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

In June 2007, the RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2013). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.


Merits of the Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2013). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2013).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2013). It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3 (2013). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

Hearing Loss

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2013), Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating schedule. The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four. 38 C.F.R. § 4.85 (2013). Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id.

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992). The Veteran's service-connected hearing loss is currently assigned a noncompensable disability evaluation pursuant to 38 C.F.R. § 4.85 (2013), Diagnostic Code 6100. The Veteran contends that his hearing loss is more severe than the currently assigned noncompensable rating.

In a February 2008 VA audiological examination, the Veteran exhibited the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
45
55
LEFT
20
25
35
60
75

The average puretone threshold decibel loss was 36.25 in the right ear, and 48.75 in the left ear. Speech audiometry (Maryland CNC) revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear. The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level II hearing acuity in the right ear and level II hearing acuity in the left ear. Such designations equate to a noncompensable evaluation.

A July 2009 VA audiological assessment revealed the following puretone thresholds, in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
50
60
LEFT
30
35
35
65
75

The average puretone threshold decibel loss was 41 in the right ear and 53 in the left ear. Speech audiometry (Maryland CNC) revealed speech recognition ability of 92 percent in the right ear and of 86 percent in the left ear. The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level I hearing acuity in the right ear and level II hearing acuity in the left ear. Such designations equate to a noncompensable evaluation.

Finally, an October 2013 VA audiological assessment revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
60
70
LEFT
30
30
50
65
80

The average puretone threshold decibel loss was 48 in the right ear and 56 in the left ear. Speech audiometry (Maryland CNC) revealed speech recognition ability of 88 percent in the right ear and of 80 percent in the left ear. The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level II hearing acuity in the right ear and level IV hearing acuity in the left ear. Such designations equate to a noncompensable evaluation.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet.App. 362, 367 (2001). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Applying the findings of the February 2008, July 2009, and October 2013 VA examinations to the rating criteria for hearing impairment, the Board finds that the criteria for an initial compensable evaluation for bilateral hearing loss have not been met. As previously noted, the Veteran's right ear manifested an average puretone threshold of 36.25 dB, with an 88 percent speech discrimination and the left ear manifested an average puretone threshold of 48.75 dB, with an 88 percent speech discrimination in the February 2008 VA evaluation. In the July 2009 VA audiological evaluation the Veteran's right ear manifested an average puretone threshold of 41 dB, with a 92 percent speech discrimination and the left ear manifested an average puretone threshold of 53 dB, with a 86 percent speech discrimination. Finally, in the October 2013 VA audiological evaluation the Veteran's right ear manifested an average puretone threshold of 48 dB, with an 88 percent speech discrimination and the left ear manifested an average puretone threshold of 56 dB, with an 80 percent speech discrimination. 

Reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be no more than a Level II in the three audiological examinations. His left ear hearing loss to be no more than a Level IV in the three audiological examinations. Such designations equate to a noncompensable evaluation for the entire appeal period. See 38 C.F.R. § 4.85(f) (2013). As such, the probative evidence fails to demonstrate a more severe hearing loss disability than is currently addressed by the Veteran's noncompensable disability rating. Therefore, the claims for entitlement to an initial compensable rating must be denied.

The Board has considered the Veteran's contentions that his hearing impairment is worse than his noncompensable rating entails. While he is competent to allege factual experiences, he is ; i.e., he is not competent to testify that his hearing has worsened to a level requiring a compensable disability rating under Diagnostic Code 6100. See Lendenmann v. Principi, 3 Vet. App. 345   (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

Eczematous Dermatitis

The Veteran's disability has been rated under Diagnostic Code 7806, for eczematous dermatitis. 38 C.F.R. § 4.118. 38 C.F.R. § 4.118 was amended during the pendency of this appeal. 73 Fed. Reg. 54,708-54,712 (October 23, 2008). However, the Board observes the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008." Id. at 54,708. Thus, there is no impact on the Veteran's current claim for benefits, which was received by VA in February 2007.

The Diagnostic Code 7806 provisions state that a 0 percent rating will be assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy has been required during the past 12- month period. A 10 percent rating will be assigned where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period. A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

The preponderance of the evidence is against the claim. The Veteran was initially afforded a VA examination with regard to his eczematous dermatitis in February 2008. The examiner noted that the Veteran had a recurring rash that formed at the bottom of his legs worsened with heat and the presence of sweat. He also had fairly diffuse popular lesions across his back and one quarter-size lesion on his right medial calf. The Veteran reported that in the prior 12 months he had used topical corticosteroids and was recently taking Cephalexin orally. Cephalexin is an antibiotic and it was used to treat his folliculitis on his back. 

The Veteran was again afforded a VA examination July 2009. He reported bilateral lower leg rash flare-ups which were itchy and worsened when sweating. The Veteran treated the rash with hydrocortisone, a topical corticosteroid for a cumulative duration of approximately 6 months over the previous 12 month period. The Veteran also reported a recurring rash on his back which he also treated with a topical corticosteroid for a cumulative duration of approximately 6 months over the previous 12 month period. The examiner noted that the skin condition on the Veteran's leg affected less than 1 percent of his entire body. There was no scarring or disfigurement. The skin condition on his back affected approximately 3 percent of his entire body with no scarring or disfigurement.  

The Veteran was afforded a VA examination in October 2013. It was noted the Veteran did not have any visible skin conditions and there was no scarring or disfigurement. The Veteran reported treatment of his eczema with topical corticosteroids with a cumulative duration of approximately 6 months or more over the previous 12 month period.

The Veteran's symptoms meet the criteria for a noncompensable rating and do not approach the severity contemplated for the next highest, 10 percent rating. See 38 C.F.R. § 4.7 (2007).  In this regard, as noted above, the Veteran's dermatitis eczema does not affect at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period. The Board notes that the Veteran is using a topical corticosteroid more than six months in a year, but there is no evidence of systemic therapy. Corticosteroids that are applied topically are not considered systemic for VA purposes.

Moreover, the evidence does not show that symptomatology associated with the Veteran's dermatitis eczema more nearly approximates the schedular criteria associated with a higher rating under any other potentially applicable diagnostic code. In this regard the Board notes that Diagnostic Codes 7800-7805 are not applicable because they do not adequately address the Veteran's symptomatology. See 38 C.F.R. § 4.118 (2007).

The Board has considered the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, there is no basis upon which to assign a higher evaluation for the Veteran's service-connected dermatitis eczema as a review of the record, to include the medical evidence, fails to reveal any additional disfigurement or impairment associated with such disability to warrant consideration of alternate rating codes.

Accordingly, a preponderance of the evidence is against the claim and a rating higher than the currently assigned noncompensable rating is not warranted for the Veteran's dermatitis eczema. 38 U.S.C.A. § 5107 (West 2009).

The Board has considered the lay evidence of record in making its determination; however, it observes that the Veteran's opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.150 with respect to determining the severity of her service-connected disabilities. See Moray v. Brown, 2 Vet. App. 211, 214 (1993). Only a medical professional can provide evidence of diagnosis or clinical severity of a disease or disorder. In this regard, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's own subjective statements in support of his claim. See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board). Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118 with respect to determining the severity of his service-connected dermatitis eczema.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms". Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. A comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above. The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

ORDER

An initial compensable rating for bilateral hearing loss is denied.

An initial compensable evaluation for eczematous dermatitis is denied.


REMAND

Subsequent the previously issued SSOC, the Veteran's leave and earnings statements from Defense Finance and Accounting System (DFAS) were received and added to the Veteran's electronic file. As the documents contain information necessary to determine the Veteran's periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) and were not reviewed by the RO, the claim for service connection for a gastrointestinal disorder, other than irritable bowel syndrome, previously claimed as GERD, must be remanded for this evidence to be considered. 

Additionally, the Veteran's October 2013 VA examination addressing esophageal conditions did not provide an adequate opinion, so clarification is necessary. 
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

1. Review the leave and earning statements provided and DETERMINE THE EXACT DATES OF ACDUTRA IN THE U.S. ARMY RESERVE AND/OR THE ARMY NATIONAL GUARD. 

2. Return the file to the VA examiner who conducted the October 2013 VA examination for esophageal conditions. Have the examiner provide another medical nexus opinion regarding the etiology of the Veteran's gastrointestinal disorder, other than irritable bowel syndrome, claimed as GERD addressing whether there is clear and unmistakable evidence (I.E., NOT REASONABLY DEBATEABLE) indicating a gastrointestinal disorder, other than irritable bowel syndrome, claimed as GERD was not aggravated (I.E. NOT PERMANENTLY WORSENED) during or by the Veteran's service from November 2004 to February 2006, beyond its natural progression.

a. The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b. The physician must review all medical evidence associated with the claims file.

c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

f. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's GERD without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


